Citation Nr: 1202525	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-12 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis (degenerative joint disease), left wrist.

2.  Entitlement to service connection for hepatitis C, to include as secondary to mustard gas exposure.

3.  Entitlement to special monthly compensation (SMC) for loss of use of the left hand.

4.  Entitlement to service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A December 2005 rating decision of the RO in St. Louis, Missouri, denied the Veteran's claim of entitlement to a TDIU, and entitlement to service connection for traumatic arthritis (degenerative joint disease), left wrist.  A June 2008 rating decision of the RO in New Orleans, Louisiana, denied the Veteran's claim of entitlement to service connection for hepatitis C, to include as secondary to mustard gas exposure.  Rating decisions of the RO in New Orleans, Louisiana, dated in May 2010 and September 2010, denied the Veteran's claims of entitlement to service connection for depression/pain disorder and loss of use of the left wrist, respectively.  

The issues of entitlement to:  service connection for hepatitis C, to include as secondary to must gas exposure; SMC for loss of use of the left hand; service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor); and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On November 17, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal as to the issue of entitlement to service connection for traumatic arthritis (degenerative joint disease), left wrist. 


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to service connection for traumatic arthritis (degenerative joint disease), left wrist.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38
C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a written statement, dated in November 2009, indicating his desire to withdraw his appeal as to the issue of service connection for traumatic arthritis (degenerative joint disease), left wrist.  As the Veteran withdrew his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



ORDER

The appeal of the issue of entitlement to service connection for traumatic arthritis (degenerative joint disease), left wrist, is dismissed. 


REMAND

The Veteran contacted the RO via telephone, on October 21, 2009, and expressed his desire to withdraw all his appeals.  Such withdrawal, however, may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. 
§ 20.204(a) (2011).  The RO sought clarification from the Veteran as to his desire to withdraw other claims, and the Veteran submitted a written statement addressing the RO's queries.  There is no evidence that the RO informed the Veteran that his October 2009 telephone call was not sufficient to withdraw his appeals, nor is there evidence that the RO sought clarification as to his desire to complete such withdrawal of the issue of entitlement to service connection for hepatitis C, to include as secondary to mustard gas exposure.  Thus, the issue of whether the Veteran indeed intended to withdraw his appeal of the issue of entitlement to service connection for hepatitis C, to include as secondary to mustard gas exposure, has not been sufficiently addressed.  On remand, the AMC/RO must contact the Veteran and inform him that his October 2009 telephone call was not sufficient to withdraw his claim and if he so desires, he must submit a written statement.  

Additional development is needed prior to further disposition of the claims of entitlement to SMC for loss of use of the left hand; service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor); and a TDIU.  
 
As a preliminary matter, the Board notes that the Veteran has not received sufficient notice as to two of his claims on appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  It appears that the Veteran filed his current claim of entitlement to a TDIU in April 2005.  At that time, the RO erroneously captioned the claim of whether new and material evidence had been received to reopen the previously denied claim of entitlement to a TDIU, and sent the Veteran related notice.  Also, the Veteran filed his claim of entitlement to SMC for the loss of use of the left hand in October 2009.  The RO erroneously captioned his claim as entitlement to service connection for the loss of use of the left wrist, and sent the Veteran related notice.  On remand, the AMC/RO must provide the Veteran sufficient notice as to his claims of entitlement to entitlement to a TDIU and SMC for the loss of use of the left hand.

The Board notes that at the time of the Veteran's September 2010 substantive appeal, perfecting his appeal as to the issue of entitlement to service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor), he did not respond if he desired to be heard by the Board.  On remand, the AMC/RO should contact the Veteran and clarify if he wishes to appear before the Board as to the issue of entitlement to service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor).

The Board also notes that the most recent VA treatment records associated with the claims file are dated in July 2011.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, it is not clear to the Board if the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The evidence of record indicates that the Veteran has not worked for many years.  Although generally VA is not bound by the SSA's determination, it is pertinent to the claims.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran seeks entitlement to SMC for the loss of use of the left hand.  In this regard, the Board notes that SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.350 (2011).  SMC is payable at the (k) rate for, among other things, anatomical loss or loss of use of one hand as the result of service-connected disability.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2011). 

While the Veteran's left wrist has been examined on a number of occasions during the appellate period, no examiner has rendered an opinion as to whether no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.
§ 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran also seeks service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor).  In a November 2010 statement, the Veteran reported that he was assigned to an artillery unit and that he was "nerved up" from all of the heavy artillery training.  In numerous statements submitted during the appellate period, the Veteran has asserted that his depression and/or pain disorder are related to his medical issues, including his service-connected left wrist disability.  His service treatment records are silent for complaint, treatment, or diagnosis of an acquired psychiatric disorder or diagnosed pain disorder.  His post-service VA treatment records indicate that in as early as 1992, he began psychiatric treatment.  It is not clear to the Board however, if the Veteran indeed has a pain disorder, separate and apart from the pain he experiences related to his status-post fracture of ulna styloid, left wrist (minor), for which he is already in receipt of compensation.  

The Veteran underwent VA psychiatric examination in April 2010.  At that time, the examiner diagnosed the Veteran with psychotic disorder, not otherwise specified, and mild mental retardation.  The examiner asserted that, based on the available data, he could not opine as to whether the Veteran's left wrist injury had anything to do with his current mental status.  The examiner did not explain why it was impossible to provide such an opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the opinion rendered at the April 2010 VA psychiatric examination is not adequate.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  As such, a remand is warranted in order to obtain a supplemental opinion from the April 2010 VA examiner.

The Veteran also seeks a TDIU.  In October 2009, the Veteran, subsequent to his perfection of his appeal, filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran identified his recent employers.  To date, it does not appear that the RO sought information from such employers.  There is no VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, of record and no evidence that the RO sent such form to any party, either the Veteran or his most recent employers.  On remand, the AMC/RO must attempt to obtain employment information from the Veteran's most recent employers.  

On VA examination in September 2004, the examiner opined that the Veteran was unemployable, due to his service-connected wrist condition and his non-service connected conditions combined.  On VA psychiatric examination in April 2010, the examiner opined that the Veteran was unemployable due to his cognitive deficiency and emotional instability.  On additional VA examinations in April 2010 and July 2010, the examiners described the Veteran's difficulty with employment as related to his left wrist.  VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on a Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  While VA examiners have been asked to opine as to the Veteran's employability, no examiner has rendered an opinion as to whether the Veteran is unemployable solely due to his service-connected disabilities.  An examination is especially needed in light of the Veteran's significant non-service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to his claims of entitlement to a TDIU and SMC for loss of use of the left hand.

2.  Contact the Veteran and inform him that his October 2009 telephone call to the RO indicating his desire to withdraw his appeals was not sufficient to withdraw his claim of entitlement to service connection for hepatitis C, to include as secondary to mustard gas exposure.  Inform the Veteran that if he intends to withdraw his claim, he must inform VA of such in a written statement.  Any and all responses, including negative responses, must be properly documented in the claims file.  

3.  Contact the Veteran seeking clarification as to whether he desires to be heard by the Board as to the issue perfected by his September 2010 substantive appeal, entitlement to service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor).  Any and all responses, including negative responses, must be properly documented in the claims file.  

4.  Contact the Veteran seeking clarification as to whether he is in receipt of disability benefits from the SSA.  If a positive response is received, obtain and associate with the claims file all relevant records related to his disability benefits claim, to include any treatment records upon which SSA based its decision.  Any and all responses, including negative responses, from the SSA or from the Veteran, must be added to the claims file.  

5.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Las Vegas, Nevada, dated from July 2011 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

6.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employers, as identified in his October 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file.  

7.  Forward the Veteran's claims file to the examiner who conducted the VA psychiatric examination in April 2010 for an addendum to state the reasons that precluded the examiner from rendering a sufficient opinion.  If the examiner who performed the April 2010 VA examination is not available, schedule the Veteran for another appropriate examination and obtain a sufficient opinion.  The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder found present has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected status-post fracture of ulna styloid, left wrist (minor). 

8.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed pain disorder and to evaluate the use of the Veteran's left hand.  

(a) The examiner must evaluate, and clearly diagnose, if appropriate, the Veteran for a pain disorder, separate and apart from the pain he experiences related to his status-post fracture of ulna styloid, left wrist (minor).  If the Veteran is so diagnosed, the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed pain disorder found present has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected status-post fracture of ulna styloid, left wrist (minor).  

(b) The examiner must examine the Veteran's left wrist and opine as to whether the symptomatology of such rises to the level of loss of use, i.e., whether no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis. 

9.  After the above development has been completed, schedule the Veteran for a VA examination, to include a VA Social and Industrial Survey.  The examiner should note that, to date, the Veteran is service-connected only for status-post fracture of ulna styloid, left wrist (minor) and post-operative ganglion cyst, scar at base of left thumb.    

(a) The examiner must provide an opinion, without taking into account the Veteran's age or any nonservice-connected disabilities, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected status-post fracture of ulna styloid, left wrist (minor) and post-operative ganglion cyst, scar at base of left thumb precludes employment consistent with the Veteran's education and occupational experience.  

(b) The issue of entitlement to service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor) will not have been adjudicated at the time the Veteran is evaluated by a VA examiner in conjunction with his claim of entitlement to a TDIU.  The examiner must thus provide an opinion, without taking into account the Veteran's age or disabilities beyond that of his acquired psychiatric disorder and/or pain disorder, if any, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric and/or pain disorder, if any, precludes employment consistent with the Veteran's education and occupational experience. 

As to each VA examination, all indicated tests and studies should be performed as deemed necessary by the examiners.  The claims folder should be made available to the examiners for review for the examinations and the examination reports should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  If any examiner cannot provide the above-requested opinion without resort to speculation, or is otherwise unable to complete the Board's request, the reasons for such must be clearly stated.  

The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claims, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

10.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the Veteran's claims of entitlement to SMC for loss of use of the left hand; service connection for an acquired psychiatric and/or pain disorder, to include as secondary to service-connected status-post fracture of ulna styloid, left wrist (minor); and a TDIU.  Adjudication of the claim for TDIU should involve consideration of whether to submit the TDIU claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2011).

11.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


